Citation Nr: 0310176	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  97-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for a bilateral hand 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In the substantive appeal, VA Form 9, received in June 1997, 
the veteran indicated that he desired to withdraw his claim 
of entitlement to service connection for tinnitus.  Thus, the 
claim of entitlement to service connection for tinnitus is 
withdrawn.  38 C.F.R. § 20.204 (2002).  

By rating decision dated in October 2002, the RO granted 
service connection for a bilateral knee disorder.  This 
represents a full grant of the benefit sought.  Thus, the 
issue of entitlement to service connection for a bilateral 
knee disorder is not on appeal.  


FINDING OF FACT

Asthma is attributable to service.  


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The January 1984 service entrance examination shows that the 
lungs and chest were normal.  On the accompanying medical 
history, he denied having or having had asthma.  An April 
1985 record of treatment notes the veteran's reported history 
of asthma since age 15.  An August 1988 record of treatment 
notes that he was a known asthmatic.  An October 1987 record 
of treatment notes the veteran's reported history of asthma 
since childhood.  The assessment was bronchospasm.  In 
November 1987, a questionable history of asthma was noted.  A 
February 1988 record of treatment notes the veteran's 
reported history of asthma as a child, with frequent flares 
during childhood.  It was noted to be quiescent until a few 
months earlier.  The assessment was bronchial asthma.  A 
record of treatment, dated in February 1989, notes that 
asthma was exacerbated by flu symptoms.  A treatment record, 
dated in March 1991, reflects the veteran's reported history 
of chronic, mild asthma since childhood.  The assessment was 
reactive airway disease, mild.  A February 1992 record of 
treatment notes that he had been on Proventil for four years.  
An August 1992 record of treatment notes that the veteran had 
been prescribed an inhaler.  No history of intubation or 
steroid therapy was noted.  A February 1993 record of 
treatment notes the veteran's report of having been asthmatic 
for six years.  

An October 1995 record of treatment notes that the veteran 
had been diagnosed with asthma in 1986.  Nocturnal 
exacerbation of asthma was noted.  Treatment records, dated 
in 1996, note a history of asthma since late 1980.  Exercise-
induced asthma was noted since February 1996.  The veteran 
reported that since catching a cold in February 1996, he had 
been unable to run as he had in the past.  Triggers were 
noted to be upper respiratory infections and exercise.  The 
assessment was asthma by history, with exercise-induced 
asthma.  The November 1996 separation examination report 
shows that the lungs and chest were normal.  The examiner 
noted asthma, with an exercise-induced asthma component, and 
asthma diagnosed in 1980.  

On VA examination in September 1997, the veteran reported a 
history of symptoms of bronchial asthma since 16 years of 
age.  The examiner noted that he had not sought medical care 
at that time.  Symptoms were noted to have developed, and to 
have continued at age 21 during service.  The diagnosis was 
extrinsic asthma, controlled with meter dose inhalers, by 
history.  

A November 1999 VA outpatient treatment record reflects that 
the veteran was being treated for asthma.  Treatment records, 
dated in November 2000, reflect that inhalers were 
prescribed.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the April 1997 rating decision of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the May 1997 statement of the 
case and in the April 2002 and October 2002 supplemental 
statements of the case.   The Board concludes that the 
discussions in the April 1997 rating decision and in the 
statement and supplemental statements of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In March 2003, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  In addition, by letter dated in April 2003, 
he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

Analysis

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  At service entrance, the lungs 
and chest were normal.  Asthma was not noted on the service 
entrance examination.  Therefore, the veteran is entitled to 
a presumption of soundness at service entrance.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that asthma existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

In this regard, there is no indication that the RO ever 
considered the correct standard for the presumption of 
soundness or how to the rebut the presumption.  The standard 
is clear and unmistakable evidence.  

The Board has thoroughly reviewed the record.  We note that 
there are repeated conflicts as to the date of onset of 
asthma, as well as conflicts as to whether he was or was not 
treated for asthma prior to service.  Without the examiners' 
clearly establishing a diagnosis and that it preexisted 
service, as reported by the veteran, we are unable to 
conclude that asthma existed prior to service.  There is one 
standard for rebutting the presumption of soundness; clear 
and unmistakable evidence.  The veteran's self-reporting, 
without medical confirmation, in this case, does not 
constitute clear and unmistakable evidence.  We further note 
that when the issue was addressed, the examiner noted that 
there was only a questionable history.  Such evidence does 
not give rise to clear and unmistakable evidence.  
Furthermore, the 1997 examination for VA purposes resulting 
in a diagnosis of extrinsic asthma, by history, is a model of 
inadequacy primarily due to the decision of the VA to not 
forward the claims file for review.  Thus, the Board finds 
that the presumption of soundness at service entrance has not 
been rebutted.  

The Board has been presented with a determination by a 
competent medical professional that the veteran currently has 
asthma.  Based on the evidence, to include in-service asthma 
with a post-service diagnosis and treatment of asthma 
combined with a presumption of soundness at service entrance, 
the Board finds that service connection for asthma is 
warranted.  Because the Board is granting on the basis of 
direct service connection, we do not comment on whether the 
RO used the correct standard for determining aggravation.


ORDER


Service connection for asthma is granted.  


REMAND

As noted, in November 2000, the President signed into law 
VCAA, which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  

The January 1984 service entrance examination shows that the 
upper extremities were normal.  On the accompanying medical 
history, he indicated that he had or had had broken bones.  
An August 1984 record of treatment reflects complaints of 
sharp pain upon flexing and extending the 4th digit of the 
left hand.  The veteran reported that he had jammed his 
finger while playing football the day before.  The assessment 
was effusion to 2nd joint, 4th digit, of the left hand.  

Treatment records, dated in May 1994, note complaints of 
wrist pain after blunt trauma to both wrists while playing 
basketball.  The November 1996 separation examination report 
shows that the upper extremities were normal.  Broken bones 
in the left hand from childhood were noted.  

The record reflects a diagnosis of stenosying tenosynovitis 
of the left ring finger.  A September 1999 record of 
treatment notes that the veteran had a steroid injection from 
his private physician in April 1999.  Those records have not 
been associated with the claims folder.  

The evidence of record is insufficient to determine whether 
any current hand disorder is related to service.  38 C.F.R. 
§ 3.326 (2002).  To ensure that VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
this issue is REMANDED to the RO for the following 
development:

1.  The veteran should submit the medical records 
from doctors who have provided treatment for a hand 
disorder, specifically any in association with 
steroid injections in April 1999.  

2.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.

3.  The veteran is informed that he is 
under an obligation to submit evidence 
of current disability and evidence 
linking such disability to service.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 



